Citation Nr: 1705906	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in the October 1999 and April 2000 rating decisions that denied the Veteran's claim for service connection for a psychiatric disorder.

2.  Entitlement to an effective date earlier than June 21, 2004, for the grant of service connection for delusional disorder, persecutory type.  


REPRESENTATION

Veteran represented by:	Laurie F. Neff, Attorney at Law


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2007 and August 2016 rating decisions of the Department of Veterans Affairs (VA).

In an August 2011 Board decision, the Veteran's claim for entitlement to an effective date earlier than June 21, 2004, for the grant of service connection for delusional disorder, persecutory type, was denied.  

The Veteran appealed the August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated the Board's decision regarding the issue and remanded the matter to the Board for compliance with the terms of the decision.  

In March 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 Board remanded, it was noted that in November 2015, the Veteran's attorney had submitted a claim of CUE in the October 1999 and April 2000 rating decisions which denied service connection for a psychiatric disorder.  The Board noted that it was unable to take jurisdiction of the Veteran's CUE claim because it lacked jurisdiction over any theory of CUE that had not been adjudicated by the RO in the first instance.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Circ. 2002); Jarrell v. Nicholson, 20 Vet. Appt. 326, 332-33 (2006).  As such, the issue was referred to the AOJ for appropriate development. 
In addition, the Board found that the issue of entitlement to an effective date earlier than June 21, 2004, for the grant of service connection for delusional disorder, persecutory type, which had been vacated by the Court and remanded to the Board for appellate consideration, was inextricably intertwined with the above CUE issue.  At that time, a final decision by the Board on the issue would have been premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  Therefore, the Board deferred adjudication of the issue.  

Pursuant to the Board's March 2016 remand directives, the RO was to take appropriate action regarding the CUE claim.  If the claim was denied, the RO was to provide the Veteran with notice of his appellate rights and upon receipt of any timely notice of disagreement (NOD), the RO was to furnish the Veteran and his agent a statement of the case (SOC).  If an appeal of the issue was perfected, the issue was to be returned to the Board.  

Following the requested development, the file was returned to the Board.  After a review of the record, the Board notes that the RO issued an August 2016 rating decision which denied the claim of CUE in the October 1999 and April 2000 rating decisions.  The Veteran filed a timely NOD in September 2016.  The RO, however, has not issued a SOC.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Stegall, 11 Vet. App. 268.    

While the RO issued a supplemental statement of the case (SSOC) for the claim of entitlement to an effective date earlier than June 21, 2004, for the grant of service connection for delusional disorder, persecutory type in October 2016 and returned the claim to the Board, this issue is still inextricably intertwined with the issue of CUE.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Action on the claim is therefore deferred again. 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC on the issue of whether there was CUE in the October 1999 and April 2000 rating decisions that denied the Veteran's claim for service connection for a psychiatric disorder.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  

If the Veteran does not complete a timely appeal regarding the CUE issue, or in the alternative, if the CUE claim is granted, the RO should then readjudicate the earlier effective date claim.  If the benefit(s) sought remain(s) denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

